Citation Nr: 1125366	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for low back disability.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk








INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey in which the RO, inter alia, denied service connection for a herniated disc, L4-L5.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  While lay evidence indicates that the Veteran experienced an in-service injury, a chronic low back disability was first diagnosed many years after service, and there is no competent, persuasive evidence or opinion that there exists a medical relationship, or nexus, between current low back disability and the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In this case, the Veteran's claim for service connection for a low back disability was received in December 2006.  Thereafter, he was notified of the general provisions of the VCAA in a correspondence dated in February 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified his duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a rating decision was issued in May 2007 and a statement of the case was provided to the Veteran in November 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was also provided in the February 2007 letter .

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  In this regard, the Veteran's service treatment records, VA treatment records dated through July 2008, and records from the Social Security Administration (SSA) have been obtained and associated with his claims file.  Numerous private medical records were also submitted detailing Veteran's ongoing treatment for spinal issues and low back pain.

The Board also notes that the Veteran was not provided a VA medical examination or opinion in connection with his claim for service connection for a low back disability.  See 38 C.F.R. § 3.159(c)(4).  In this regard, the Board has considered whether an examination to determine nexus is necessary with respect to this claim, but notes that there is no medical evidence of the claimed disability until many years after the Veteran's military service.  Moreover, no lay evidence of record credibly establishes continuity of symptomatology.  The Board recognizes that the threshold for whether a present disability may be related to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, under the circumstances of this case, even such low threshold has not been met.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.").

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  .  

Factual Background and Legal Analysis

The Veteran asserts that his current low back disability, diagnosed as degenerative disc disease, was incurred in, or is otherwise related to, his military service.  

The Veteran's service treatment records are unremarkable for any complaints, findings, or diagnoses related to low back disability.  The Veteran's September 1969 enlistment report and his April 1971 discharge examination report both fail to indicate any low back disability, and in his April 1971 Report of Medical History, the Veteran specifically indicated that he was not experiencing back trouble.  

The first medical record documenting that the Veteran had any low back problems is in a June 2000 private treatment record from the New Jersey Spine Center, which indicated that the Veteran presented with a history of left-sided leg pain (sciatica) that had occurred spontaneously. 

In another June 2000 private medical consultation, the attending physician noted that Veteran had been having back pain and sciatica since April 2000.  The attending physician also noted that an April 2000 magnetic resonance imaging (MRI) revealed a compound disc and bone chip between 2 vertebrae. 

In an August 2003 New Jersey Disability Insurance Application, when asked to describe his disability, Veteran noted that he woke up on the morning of August 10, 2003 and began to experience low back pain.  

A September 2003 operation revealed a large herniated disc in the L4-L5 region of the low back.

In a December 2006 claim (VA Form 21-4138), the Veteran reported that he had chronic pain in his low back manifesting from disc deterioration that had resulted from his service in Vietnam.  He said he had experienced constant pressure in his low back from riding in the back of an Army truck and operating heavy construction equipment.

The Veteran also submitted lay statements from fellow soldier G.T.C. and Sergeant D.L., who both said that Veteran often had to carry heavy weapons and supplies.  According to these individuals, the Veteran injured his back during a mine sweep mission and sought attention from a medic.  They said the Veteran reinjured his back changing a tire on a front loader.

In his December 2008 substantive appeal (VA Form 9), the Veteran stated that the medic in charge of his base kept all of his treatment records at the Battalion Aid Station and never filed reports of treatment.  Veteran asserts that any record of his back disability would not be noted in his service treatment records because the medic did not document these treatments.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

At the outset, the Board acknowledges that laypersons, such as the Veteran, G.T.C., and D.L., are competent to report on matters observed or within his or her personal knowledge, such as an injury to the Veteran's back.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such assertions must be considered in light of the medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

Here, however, the Board finds that the Veteran's statements concerning the onset of his low back pain and continuity of symptomatology do not appear to be credible.  The Board acknowledges that the lack of contemporaneous medical evidence is not an absolute bar to the Veteran's ability to prove his claim and that lay evidence cannot lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  Id.  In this case, however, the Board points out that the contemporaneous medical and other evidence is inconsistent with the Veteran's current assertions that he injured his back during service and has had ongoing back pain ever since.  

Even if the Board accepts as credible the lay assertions that the Veteran injured his back in service, as described by G.T.C. and D.L., any such injury would have been acute and transitory in nature, as the Veteran's discharge examination report indicates that his spine was normal in April 1971.  Furthermore, the Veteran specifically denied having recurrent back pain on his April 1971 Report of Medical History prior to discharge.

In addition, the Veteran's private medical records note that the onset of the Veteran's low back pain occurred spontaneously in April 2000-some 29 years  service.  Such notation-made in connection with the Veteran seeking medical benefits, and, hence, considered more credible than assertions advanced in connection with a claim for benefits-clearly contradicts the Veteran's current assertions that he had experienced chronic low back pain since service.   The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, none of the Veteran's medical records includes any medical  comment or opinion relating the Veteran's low back disability to his military service, and neither the Veteran nor his representative has presented or identified any such evidence .  

For these reasons, the Board finds that the Veteran's assertions that he has had a low back disability since service lack credibility and are without probative value.  See, e.g., Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West,  12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  As there is otherwise no competent, probative evidence to support the claim, the claim for service connection must be denied.

In reaching the above-noted  conclusions, the Board has considered the benefit of the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.



__________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


